RylaND, Judge,
delivered the opinion of the court.
This was originally an action of forcible entry and detainer, brought by Little against Sellick and others, in the Law Commissioner’s Court.
The plaintiff had judgment and the defendant appealed to the Circuit Court. The plaintiff, the appellee, entered his appearance to the appeal in the Circuit Court, and moved the court to dismiss the appeal for want of jurisdiction; and also, that if the court had jurisdiction, the case was not properly *272before that court, there being no bill of exceptions, showing the evidence and action of the court below.
' The Circuit Court overruled this motion. The appellants objected to the case being taken up for trial at the first term, alleging that they had given the plaintiff, the appellee, no notice of the appeal. This objection was overruled; the appel-lee had already entered his appearance. The defendants then moved, that if the court would take up the cause at the present term, a jury should be impannelled to try the case anew. This motion was also overruled. The appellee then moved the Circuit Court that the judgment of the Law Commissioner’s Court be affirmed, which motion the court sustained. The appellants excepted and bring the case here by appeal.
1. In the opinion of this court, the Circuit Court erred in refusing to sustain the appellee’s motion to dismiss the appeal for want of jurisdiction. By the ninth section of the act concerning the Law Commissioner of St. Louis, approved February 17, 1851, “ cases may be taken from said Commissioner’s Court, by appeal or writ of error, to the Supreme Court, under the same rules and regulations that like cases are taken to the Supreme Court from the several Circuit Courts ; and cases taken to the Supreme Court from the said Commissioner’s Court, shall be heard and determined in the same manner and under the same rules and regulations that like cases are heard and determined therein from the several Circuit Courts.”
This Commissioner’s Court has exclusive jurisdiction over all appeals in civil cases from justices of the peace, within the city and county of St. Louis, in like manner as the Circuit Courts in this State had in other counties, except as in the aforesaid act is otherwise provided.
Cases, then, originally before the Law Commissioner, or brought to his court, by appeal from justices of the peace, may, by appeal or writ of error, be brought to the Supreme Court, but not to the Circuit Court.
Permit the parties to appeal to the Circuit Court from the *273Law Commissioner, and there try the case anew, and in cases taken to the Commissioner’s Court from the justices of the peace, there would be two trials de novo upon the merits, in two different appellate courts. Litigation is stretched out now far enough for any practical purpose, without .haying three courts to which parties may appeal consecutively, the two first of which are required to try the case • de novo. Begin before a justice of the peace, go by appeal to the Law Commissioner, from him by appeal to the Circuit Court, and lastly to the Supreme Court ! The statute, allowing appeals and writs of error from the Law Commissioner’s Court to the Supreme Court, never contemplated allowing such to the Circuit Courts. It is of the utmost importance to-the citizens of this State, that the courses of litigation should be as short as practicable. Let justice be brought home to the doors of every man, as speedily as can, with convenience, be done. Let there be no needless and useless round of traveling from court to court.
The other Judges concurring, the judgment of the Circuit Court is reversed and the cause remanded, with directions to set aside the judgment of affirmance and to dismiss the appeal.